DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-24, and 27 of U.S. Patent No. 10771310 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent claim
1. A method, in a base station having a plurality of transmitter chains that can be selectively used to transmit a beam-formed signal, the method comprising: determining a targeted receive power for the beam-formed signal, with respect to a target user equipment (UE); selecting a number of the plurality of 

2. The method of claim 1, wherein determining the targeted receive power is based on an estimated path loss between the base station and the targeted UE.

3. The method of claim 2, wherein the estimated path loss is obtained from signaling received by the base station.

4. The method of claim 2, wherein determining the targeted receive power is 

5. The method of claim 2, wherein determining the targeted receive power is further based on a targeted data rate for a transmission to the target UE.

6. The method of claim 1, wherein selecting the number of the plurality of transmitter chains comprises: determining, for at least one set of transmitter chains, a desired output power for each transmitter chain in the set, based on the targeted receive power and based on an estimated contribution of each transmitter chain to the targeted receive power; and determining the estimated power consumption for each transmitter chain in the set, based on the desired output power for the respective transmitter chain.

7. The method of claim 6, further comprising determining the estimated contribution of 

8. The method of claim 1, wherein said determining, selecting, and transmitting are repeated one or more times.

9. The method of claim 8, wherein said determining, selecting, and transmitting are repeated periodically.

10. The method of claim 8, wherein an interval for repeating said determining, selecting, and transmitting is based on an estimated speed for the base station.

11. The method of claim 8, wherein an interval for repeating said determining, selecting, and transmitting is based on a configured power mode for the base station.


12. A base station, comprising: a plurality of transmitter chains that can be selectively used to transmit a beam-formed signal; and processing circuitry operatively associated with the plurality of transmitter chains and configured to: determine a targeted receive power for the beam-formed signal, with respect to a target user equipment (UE); select a number of the plurality of transmitter chains for forming the beam-formed signal, based on the targeted receive power and based on an estimated power consumption for each of the plurality of transmitter chains, wherein said selecting is performed so as to minimize a total power consumption, given the estimated power consumptions; and transmit a beam-formed signal, using the selected number of the plurality of transmitter chains.

13. The base station of claim 12, wherein the processing circuitry is configured to determine the targeted receive power based 

14. The base station of claim 13, wherein the estimated path loss is obtained from signaling received by the base station.

15. The base station of claim 13, wherein the processing circuitry is configured to determine the targeted receive power further based on an estimated interference level.

16. The base station of claim 13, wherein the processing circuitry is configured to determine the targeted receive power further based on a targeted data rate for a transmission to the target UE.

17. The base station of claim 12, wherein the processing circuitry is configured to select the number of the plurality of transmitter chains by: determining, for at least one set of transmitter chains, a desired output power for 

18. The base station of claim 17, wherein the processing circuitry is configured to determine the estimated contribution of each transmitter chain to the targeted receive power based on an estimated quality of channel information possessed by the base station.

19. The base station of claim 12, wherein the processing circuitry is configured to repeat said determine, select, and transmit operations one or more times.



21. The base station of claim 19, wherein the processing circuitry is configured to base an interval for repeating said determine, select, and transmit operations on an estimated speed for the base station.

22. The base station of claim 19, wherein the processing circuitry is configured to base an interval for repeating said determine, select, and transmit operations on a configured power mode for the base station.


23. A non-transitory computer readable storage medium storing a computer program comprising program instructions that, when executed on at least one processing circuit of base station having a plurality of transmitter 


2. The method of claim 1, wherein determining the targeted receive power is based on an estimated path loss between the wireless device and a targeted receiver.

3. The method of claim 2, wherein the estimated path loss is obtained from signaling received by the wireless device.

4. The method of claim 2, wherein determining the targeted receive power is 

5. The method of claim 2, wherein determining the targeted receive power is further based on a targeted data rate for a transmission to the target receiving device.

6. The method of claim 1, wherein selecting the number of the plurality of transmitter chains comprises: determining, for at least one set of transmitter chains, a desired output power for each transmitter chain in the set, based on the targeted receive power and based on an estimated contribution of each transmitter chain to the targeted receive power; and determining the estimated power consumption for each transmitter chain in the set, based on the desired output power for the respective transmitter chain.

7. The method of claim 6, further comprising determining the estimated contribution of 

8. The method of claim 1, wherein said determining, selecting, and transmitting are repeated one or more times.

9. The method of claim 8, wherein said determining, selecting, and transmitting are repeated periodically.

10. The method of claim 8, wherein an interval for repeating said determining, selecting, and transmitting is based on an estimated speed for the wireless device.

11. The method of claim 8, wherein an interval for repeating said determining, selecting, and transmitting is based on a configured power mode for the wireless device.

14. A wireless device, comprising: a plurality of transmitter chains that can be selectively used to transmit a beam-formed signal; and processing circuitry operatively associated with the plurality of transmitter chains and configured to: determine a targeted receive power for the beam-formed signal, with respect to a target receiving device; select a number of the plurality of transmitter chains for forming the beam-formed signal, based on the targeted receive power and based on an estimated power consumption for each of the plurality of transmitter chains, wherein said selecting is performed so as to minimize a total power consumption, given the estimated power consumptions; and transmit a beam-formed signal, using the selected number of the plurality of transmitter chains.

15. The wireless device of claim 14, wherein the processing circuitry is configured to determine the targeted receive power based 

16. The wireless device of claim 15, wherein the estimated path loss is obtained from signaling received by the wireless device.

17. The wireless device of claim 15, wherein the processing circuitry is configured to determine the targeted receive power further based on an estimated interference level.

18. The wireless device of claim 15, wherein the processing circuitry is configured to determine the targeted receive power further based on a targeted data rate for a transmission to the target receiving device.

19. The wireless device of claim 14, wherein the processing circuitry is configured to select the number of the plurality of transmitter chains by: determining, for at least one set of transmitter chains, a desired output power for 

20. The wireless device of claim 19, wherein the processing circuitry is configured to determine the estimated contribution of each transmitter chain to the targeted receive power based on an estimated quality of channel information possessed by the wireless device.

21. The wireless device of claim 14, wherein the processing circuitry is configured to repeat said determine, select, and transmit operations one or more times.



23. The wireless device of claim 21, wherein the processing circuitry is configured to base an interval for repeating said determine, select, and transmit operations on an estimated speed for the wireless device.

24. The wireless device of claim 21, wherein the processing circuitry is configured to base an interval for repeating said determine, select, and transmit operations on a configured power mode for the wireless device.

27. A non-transitory computer readable storage medium storing a computer program comprising program instructions that, when executed on at least one processing circuit of a wireless device having a plurality of 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al. (US 2009/0029652 A1) – adjusting power consumption of mobile communication devices based on received signal quality.
Almalfouh et al. (US 10110398 B2) – based on collected statistics, the wireless device enables or disables one or more receive diversity chains with respect to a RAT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462